STOULIG, Judge.
Plaintiff, Aldrich Adams, filed a third party suit against his employer’s executive officers, alleging their negligent conduct resulted in his sustaining a job-connected injury at Avondale Shipyards, Inc. At the time of injury, plaintiff alleged he was operating a crane that was lifting material being used in new ship construction. Defendants pleaded the exceptions of no right or cause of action, which were maintained. Plaintiff has appealed the judgment dismissing his suit.
At the trial level it was stipulated that plaintiff was being paid workmen’s compensation benefits under the Longshoremen’s and Harbor Workers’ Compensation Act. In his motion which precipitated the consolidation of this appeal with that pending in the proceeding bearing Docket No. 7222 of this court, entitled "Curtis Poche, Jr., and Velma Poche vs. Avondale Shipyards, Inc.,” plaintiff averred that “the exact same legal issue is presented in both cases, that is, whether the 1972 amendment to the Federal Longshoremen’s and Harbor Workers’ [Compensation] Act precludes a suit for damages against the executive officers and/or fellow employees at Avon-dale Shipyards, Inc.”
For the reasons assigned in the Poche case, the judgment appealed from is affirmed at plaintiff’s cost.

AFFIRMED.